IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39201

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 510
                                                  )
       Plaintiff-Respondent,                      )     Filed: June 12, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
RONNIE JAMES POSTON,                              )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Ronnie James Poston was convicted of statutory rape, Idaho Code § 18-6101(1). The
district court imposed a unified ten-year sentence with a three-year determinate term and retained
jurisdiction. After Poston had been in the retained jurisdiction program for a short time, the
court relinquished jurisdiction and ordered execution of Poston’s sentence. Poston appeals the
court’s decision to relinquish jurisdiction and contends that the court abused its discretion in
failing to sua sponte reduce his sentence upon relinquishing jurisdiction.
       The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.


                                                 1
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying the foregoing standards, and having reviewed the record in this case, we
cannot say that the district court abused its discretion in ordering execution of Poston’s original
sentence, without modification. Therefore, the order relinquishing jurisdiction and directing
execution of Poston’s previously suspended sentence is affirmed.




                                                 2